          Case 4:20-cr-00068-KGB Document 34 Filed 04/28/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )      4:20CR00068 KGB
                                                       )
DAMAINE TOLBERT                                        )


                    UNITED STATES’ SENTENCING MEMORANDUM

       The United States of America by and through its attorney Jonathan D. Ross, Acting United

States Attorney for the Eastern District of Arkansas and Stephanie Mazzanti, Assistant United

States Attorney for said district, respectfully requests that the Court impose a sentence of at least

13 years’ imprisonment.

I.     FACTS

       The underlying facts are undisputed in this case.    On August 24, 2019, the defendant met

the victim to sell her marijuana.      When the victim took some marijuana and ran from the

defendant, he shot her multiple times in the legs. This was not a case of self-defense or otherwise

arguably justified shooting.     The defendant shot another person over a small amount of

marijuana.   Later, the defendant’s vehicle was located at the North Little Rock High School

parking lot with the firearm used in the shooting, oxycodone pills, and marijuana.    In light of the

federal prosecution, the United States understands that the pending state battery charges will be

nolle prossed after the sentencing in this case.

II.    CONDUCT IN DALLAS COUNTY DETENTION FACILITY

       In August 2020, while the defendant was incarcerated at the Dallas County Detention

Facility, officers recovered paperwork labeled “legal mail.”      One such letter listed the return

                                                   1
           Case 4:20-cr-00068-KGB Document 34 Filed 04/28/21 Page 2 of 3




address of “Damaine Tolbert 106 S Charlotte St Fordyce Ar 71742” and was addressed to Royal,

Arkansas, where the defendant’s minor son resides with his mother, according to the PSR.                        See

Government’s Exhibit 1. 1        The intended recipient of the letter appears to be the defendant’s minor

son, but was labeled “legal mail.”             Id.   The letter requests that the recipient give certain

paperwork to another individual in North Little Rock. Id.                  It further instructs, “I need you to

text Mahl and tell ‘em to tell Twon I said cut the charger cord for phone off but not too small and

put it in there with the phone.” Id.         The second page states:

         I need you to do something for me. I need you to find me some duce paper. I need
         a couple sheets of it if you can find it for me. When you get it[,] give it to my daddy.
         Ion smoke that shit[,] im just trying to make some money.

Id.    The letters appear to be requesting a phone and “duce paper,” referring to paper sprayed with

drugs, to sell while incarcerated to make money.             The smuggling of paper sprayed or soaked with

narcotics is an issue law enforcement has been attempting to control in various detention facilities. 2

III.     REQUEST FOR VARIANCE

         The Guideline range in this case is the mandatory minimum term of imprisonment of 10

years.    Considering the egregious and violent behavior of the defendant in this case, the United

States requests an upward variance.              While the violent conduct alone warrants an upward

variance, the fact that the defendant has not discontinued criminal conduct while incarcerated is

further support for an upward variance. The United States respectfully requests that the Court

impose a sentence of at least 13 years’ imprisonment.



1
  As the letters contain personal identifying information and the name of a minor, the United States has redacted
such information, but the unredacted copy will be available at the sentencing hearing for the Court’s review.
2
  See, e.g., https://katv.com/news/local/k2-is-killing-arkansas-inmates (last visited April 28, 2021);
https://www.ksn.com/news/crime/sheriff-papers-laced-with-k2-being-mailed-to-inmates-at-sedgwick-county-jail/
(last visited April 28, 2021).

                                                         2
Case 4:20-cr-00068-KGB Document 34 Filed 04/28/21 Page 3 of 3




                                  Respectfully Submitted,


                                  JONATHAN D. ROSS
                                  Acting United States Attorney

                                  STEPHANIE MAZZANTI
                                  AR Bar Number 2006298
                                  Assistant U.S. Attorney
                                  P. O. Box 1229
                                  Little Rock, AR 72203
                                  Telephone: 501-340-2600
                                  E-mail: Stephanie.Mazzanti@usdoj.gov




                              3
